DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claims 1, 2, 4, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (WO 2019/062146 A1, hereinafter referred as “Gao”; see continuation US 2019/0393280 A1 for translation).
	Regarding claim 1, Gao discloses a device (Fig. 1 and ¶0030 discloses display device 100) comprising: 
 	a main display panel (21), the main display panel including a main array of pixels (Figs. 5 and ¶0052 discloses the first display region 21 of the display screen 20 is an OLED display screen that emits light at one side) and an opening (23) within the main array of pixels (Figs. 5-6 and ¶0060 discloses the light transmissive region 23 is a through hole); 
 	a beam splitter (40) positioned to communicate light through the opening (23) within the main array of pixels (Fig. 1 and ¶0030 discloses light incident from the light transmissive region 23 passes through the light path structure 40, and Fig. 2 and ¶0030 
 	a sensor (30) positioned with respect to the beam splitter (40) to capture light incident on the opening (23) within the main array of pixels (Fig. 1 and ¶0030 discloses light incident from the light transmissive region 23 passes through the light path structure 40 to reach the light receiving module 30); and 
 	a subarray (50) including a pixel (Fig. 6 and ¶0053 discloses the second display region 50 is an OLED display screen), the subarray (50) positioned with respect to the beam splitter (40) to output light through the opening (23) within the main array of pixels (Fig. 2 and ¶0030 discloses the light emitted from the second display region 50 is reflected by the light path structure 40 to the light transmissive region 23, so that the light transmissive region 23 displays image information).
	Regarding claim 2, Gao discloses the device of claim 1, wherein the subarray (50) is orthogonal to the main array (20) (Fig. 1 and ¶0046 discloses the second display region 50 is perpendicular to the lens axis X of the light receiving module 30 and the display screen 20 at the same time).
	Regarding claim 4, Gao discloses the device of claim 1, wherein the sensor comprises a camera (Fig. 1 and ¶0003 discloses a light receiving module 30, such as a front camera).
	Regarding claim 12, Gao discloses a computing device comprising: 
 	a main display panel (21) to display a main image (Figs. 5 and ¶0052 discloses the first display region 21 of the display screen 20 is an OLED display screen that emits light at one side); and 

 	the interstitial display (30, 40, 50) including a camera (30) positioned with respect to the beam splitter (40) to capture images through the beam splitter (40) (Fig. 1 and ¶0030 discloses light incident from the light transmissive region 23 passes through the light path structure 40 to reach the light receiving module 30); 
 	the interstitial display (30, 40, 50) to display a sub-image in context with the main image (¶0044 discloses when the second display region 50 is in the second state, a reflection effect on the light emitted from the second display region 50 can be ensured, thereby ensuring a full screen display effect).
	Regarding claim 14, Gao discloses the computing device of claim 12, wherein the computing device is to deactivate a pixel of the interstitial display when the camera is active (Fig. 4 and ¶0063 discloses when the light receiving module 30 is activated, the driving circuit control unit 72 controls the second display region 50 to stop displaying) and further is to activate the pixel of the interstitial display when the camera is not active (Fig. 4 and ¶0063 discloses when the light receiving module 70 is deactivated, the driving circuit control unit 72 controls the second display region 50 to emit light for displaying).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Large et al. (US 2017/0086308 A1, hereinafter referred as “Large”).
 	Regarding claim 3, Gao doesn’t explicitly disclose the device of claim 1, wherein the subarray includes a folded subset of the main array of pixels.
 	However, in a similar field of endeavor, Large discloses wherein the subarray includes a folded subset of the main array of pixels (Fig. 4a and ¶0018 discloses the first display panel 404a and the second display panel 404b are… directed (e.g., angled, curved, or otherwise deformed) away from the transparent protective outer layer at respective second regions (e.g., curved regions 410a and 410b) of the first display panel and the second display panel).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao for the purpose of eliminating the need for manufacturing another display panel and placement within the cavity of the display device. 

6. 	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Fan et al. (WO 2019/062213 A1, hereinafter referred as “Fan”; see US 2020/0034100 A1 for translation).

	Regarding claim 5, Gao doesn’t explicitly disclose the device of claim 1, further comprising a display controller to segment an image into a main image corresponding to the main array and a sub-image corresponding to the subarray.
 	However, in a similar field of endeavor, Fan discloses a display controller to segment an image into a main image corresponding to the main array and a sub-image corresponding to the subarray (Fig. 1 and ¶0062 discloses the control device controls the first driving unit and the second driving unit to emit different driving signals of displaying an image, so that the first screen and the second screen can display different images, which implement split screen display of the display).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao so that when the front device 240 needs to be enabled, the control device controls the first display area 141 not to display any image (¶0069). 
	Regarding claim 10, Gao doesn’t explicitly disclose the device of claim 1, further comprising a display driver to segment an image into a main image and a sub-image, provide the main image to the main array, and provide the sub-image to the subarray.
 	However, in a similar field of endeavor, Fan discloses further comprising a display driver to segment an image into a main image and a sub-image, provide the main image to the main array, and provide the sub-image to the subarray (Fig. 5 and ¶0056 discloses the driving unit 220 is configured to independently drive the first screen 211 and the second screen 212 for display. In this way, the simultaneous display of the first screen 211 and the second screen 212 or the separate display of the first screen 211 and the second screen 212 can be enabled).
.

7. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Tang (WO 2019/062141 A1, hereinafter referred as “Tang”; see US 2019/0384360 A1 for translation).
	Regarding claim 11, Gao doesn’t explicitly disclose the device of claim 1, wherein the main array and the subarray include micro light-emitting diode (micro-LED) pixels.
 	However, in a similar field of endeavor, Tang discloses wherein the main array and the subarray include micro light-emitting diode (micro-LED) pixels (¶0027 discloses the display screen 20 and the second display area 30 may also be other types of display screens, such as a liquid crystal display screen, a plasma display screen, a CRT display screen, or a Micro-Led display screen).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao for the purpose of incorporating a higher density pixel display with high brightness in the aperture region and the main region. 
Allowable Subject Matter
8. 	Claims 6-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692